          Case 8:17-cv-01386-DOC-KES Document 271 Filed 06/06/19 Page 1 of 2 Page ID #:7068



                      1

                      2

                      3

                      4

                      5

                      6

                      7

                      8                       UNITED STATES DISTRICT COURT
                      9       CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
                 10
                          BILLIE RENE FRANCES LILIAN              Case No. 8:17-CV-01386-DOC-KES
                 11       POWERS,                                 Assigned to: Hon. David O. Carter
                 12                      Plaintiff,
                 13             v.
                                                                  AMENDED ORDER GRANTING
                 14       THE BANK OF NEW YORK                    MOTION TO EXPUNGE NOTICE
                          MELLON F/K/A THE BANK OF                OF PENDENCY OF ACTION
                 15       NEW YORK, AS TRUSTEEE, ON
                          BEHALF OF THE HOLDERS OF
                 16       THE ALTERNATIVE LOAN
                          TRUST 2007-HY9, MORTGAGE                Complaint Filed: August 11, 2017
                 17       PASS-THROUGH CERTIFICATES
                          SERIES 2007-HY9, et al,
                 18

                 19                      Defendants.
                 20
                                WHEREAS Defendants SELECT PORTFOLIO SERVICING, INC.
                 21       [“SPS”], THE BANK OF NEW YORK MELLON, F/K/A THE BANK OF NEW
                 22       YORK, AS TRUSTEE, ON BEHALF OF THE HOLDERS OF THE
                 23       ALTERNATIVE LOAN TRUST 2007-HY9, MORTGAGE PASS-THROUGH
                 24       CERTIFICATES        SERIES     2007-HY9      [“BNYM”],     and      MORTGAGE
                 25       ELECTRONIC REGISTRATION SYSTEMS, INC.’S [“MERS”], [collectively
                 26       “Loan Defendants”] Motion for an Order Expunging Notice of Pendency of Action
                 27       was taken under submission on May 20, 2019, in the above-entitled court, the
                 28       Honorable David O. Carter presiding.
K UTAK R OCK LLP                                                 -i-             17-cv-01386-DOC-KES
 ATTO RNEY S AT LAW
       IRVINE
                              ORDER GRANTING MOTION TO EXPUNGE NOTICE OF PENDENCY OF ACTION
          Case 8:17-cv-01386-DOC-KES Document 271 Filed 06/06/19 Page 2 of 2 Page ID #:7069



                      1          WHEREAS, the expungement of the Notice of Pendency of Action is proper
                      2   under Code of Civil Procedure section 405.32 as Plaintiff has not established by a
                      3   preponderance of the evidence the probable validity of the real property claim at
                      4   issue in this case.
                      5          IT IS SO ORDERED that the Motion is granted and that the Amended
                      6   Notice of Pendency of Action (Lis Pendens) recorded on May 16, 2018 in the
                      7   County Recorder’s Office for Orange County, California, as Document Number
                      8   2018000178666, pertaining to the real property located at 40701 Ortega Highway,
                      9   San Juan Capistrano, California, 92675, and further described as APN 125-120-27,
                 10       with the following legal description:
                 11              BEGINNING AT THE INTERSECTION OF THE WEST LINE OF
                                 THE EAST ONE-HALF OF SECTION 17, TOWNSHIP 6 SOUTH,
                 12              RANGE 5 WEST, SAN BERNARDINO BASE AND MERIDIAN,
                 13              AND THE RIVERSIDE AND ORANGE COUNTY BOUNDARY
                                 LINE, AS PER F.B. 113, PAGE 114, RECORDS OF RIVERSIDE
                 14              COUNTY, CALIFORNIA, THENCE NORTH 33° 22’ EAST,
                                 ALONG SAID BOUNDARY LINE, A DISTANCE OF 1533.47
                 15              FEET, MORE OR LESS, TO TRUE POINT OF BEGINNING,
                                 BEING AT THE SOUTHEASTERLY CORNER, OF LAND
                 16              CONVEYED TO MARCEL AND MALVINA CRISTIN BY DEED
                                 ON FILE IN BOOK 2089 PAGE 99 OF OFFICIAL RECORDS;
                 17              THENCE NORTH 0° 03’ 19” WEST, TO A POINT ON THE
                                 NORTH LINE OF SAID EAST ONE-HALF OF SAID SECTION 17,
                 18              BEING AT THE NORTHEAST CORNER OF SAID LAND
                 19
                                 CONVEYED TO SAID PARCEL AND MALVINA CRISTIN;
                                 THENCE SOUTH 88° 50’ EAST, ALONG THE NORTH LINE OF
                 20              SAID EAST ONE-HALF OF SAID SECTION 17, A DISTANCE OF
                                 487.03 FEET; THENCE SOUTH 0° 03’ 09” EAST, TO THE
                 21              INTERSECTION WITH THE SAID RIVERSIDE AND ORANGE
                                 COUNTY BOUNDARY LINE; THENCE SOUTH 33° 22’ WEST,
                 22              ALONG SAID BOUNDARY LINE, A DISTANCE OF 884.03
                                 FEET, MORE OR LESS, TO THE TRUE POINT OF BEGINNING.
                 23
                          IS EXPUNGED.
                 24

                 25
                                  June 6, 2019
                          Dated: ______________                            _____________________________
                 26
                                                                           Honorable David O. Carter
                 27                                                        United States District Court
                                                                           Central District of California
                 28
K UTAK R OCK LLP                                                  - ii -              17-cv-01386-DOC-KES
 ATTO RNEY S AT LAW
       IRVINE
                               ORDER GRANTING MOTION TO EXPUNGE NOTICE OF PENDENCY OF ACTION
